Partially Concurring Opinion ok
Dole, J.
While the opinion of the Court supports the judgment appealed from, I am unable to adopt its reasoning. The case of Rex vs. Leong Tiam, therein cited, would be a satisfactory precedent for the present case, except for the constitutional point now raised. The constitutional question not being in issue in that case, it throws no light upon the question' in this case. Not having been led by the able arguments of defendant’s coun*495sel before this Court to change my original conclusion, I concur with the decision of the Court overruling the exceptions, but upon the reasoning of the opinion appealed from.
C. Creighton, Deputy Attorney-General, for the Crown.
A. S. Hartwell and W. R. Castle, for defendant.